In view of the application for a reargument upon the question of whether the admission of evidence of the Kelly episode, mentioned in the paragraph of the opinion numbered 6, constituted reversible error, a further statement may be proper to correct an apparent misconception of what was intended by some of the language used.
The action was for the purchase price of timber sold. No fraud was alleged or relied upon as a ground for recovery. The sole controversy was in respect to the quantity of timber sold. The scale reported by Beagle was evidence bearing on this issue. Plaintiff presented evidence tending to show that this scale was false and fraudulent, and that Beagle had intentionally caused it to be falsified. In connection with this matter evidence of his proposition to Kelly was received. It bore only upon the weight and credit to be given to his scale as evidence. It had no other effect. The party charged with fraud was Beagle, not defendant. There was no attempt to connect defendant with Beagle's fraudulent acts. But we think that the admission of this evidence tending to show the unreliability of Beagle's reports was within the discretion of the court.
Reargument denied. *Page 151